Beck, J.
Where a bill of exceptions, in a ease in which an application for an injunction was granted, recites that it was presented “within thirty days from the passing of the order as aforesaid and. the trial of said case,” and it does not appear from either the record or the bill of exceptions that the latter was tendered within twenty days from the rendition of the decision, this court is without jurisdiction to entertain the writ of error. Civil Code, §5540; Evans v. State, 112 Ga. 763.

Writ of error dismissed.


All the Justices concur, except Molden, J., who did not preside.